Citation Nr: 1034765	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1990 until July 1992 
and subsequent periods of active duty training with the Army 
Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran initially filed for service connection for a right 
knee disorder and a right shoulder disorder in May 1992.  No 
rating decision was issued at that time.  

The Board first considered this appeal in September 2004 and 
remanded the claim for additional development.  The RO/Appeals 
Management Center (AMC) completed all requested development, but 
continued the denial of benefits sought.  The case was returned 
to the Board in July 2007 and remanded again for the collection 
of additional records and further development.  The RO has 
complied with the directives of that remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

The Veteran alleges that she has a low back disorder, a right 
shoulder disorder, and a right knee disorder that was incurred 
during, or as a result of her active service.  After a careful 
review of the record, the Board has determined that additional 
development is necessary prior to adjudicating these claims.  

Low back disorder

The record contains several notations of back pain prior to and 
during the Veteran's active service.  A pre-service June 1989 
record from the Veteran's personal physician indicates that she 
had been treated during the previous five years for minor 
injuries and muscle strain, but was in good physical health.  

A prescreening form noted that the Veteran had been in a motor 
vehicle accident (MVA) in July 1987 and experienced back pain as 
a result.  On her enlistment report of medical history, the 
Veteran noted recurrent back pain.  The Veteran's service 
treatment records contain a notation of low back pain in February 
1990.  In her June 1992 separation report, the Veteran denied any 
recurrent back pain 

The Veteran underwent a VA examination in July 2002.  The 
examiner noted a history of back pain since 1990 and diagnosed 
chronic low back disorder with minimal functional limitation of 
loss due to pain.  No opinion was offered on the etiology of the 
Veteran's disorder.

The Veteran appeared at a Travel Board hearing in May 2004.  The 
Veteran testified that she hurt her back during basic training.  
She had trouble bending down and when she was sent to the clinic 
where they determined she had sprained the muscles in her lower 
back.  This occurred three times during basic training.  The 
Veteran denied any trauma.  The Veteran further alleged that she 
experienced the pain several times during active duty and again 
during her Reserve service.  

The Veteran underwent another VA examination in December 2004.  
The examiner noted her history of complaints of back pain during 
service.  He also noted that the Veteran was involved in a MVA in 
1995 and was sent to physical therapy for muscle spasms.  

The examiner diagnosed the Veteran with mild chronic muscular 
lumbar strain with mild functional loss.  The examiner opined 
that it is not as least as likely as not that her current low 
back pain is related to previous military service.  The examiner 
did not provide a rationale for this opinion.  

Right knee disorder

With regard to the Veteran's right knee disorder, on her 
enlistment report of medical history, the Veteran noted a 
"trick" or locked knee.  The record did not note to which knee 
this pertained.

In April 1990, the Veteran was treated for right knee pain.  The 
record notes an assessment of tendonitis.  Subsequent records 
from April 1990 note that her knee was improving.  On her June 
1992 separation report, the Veteran denied a "trick" or locked 
knee.  

The Veteran underwent a VA examination in July 2002.  The 
examiner noted a history of right knee pain.  The Veteran was 
diagnosed with a chronic knee disorder with minimal functional 
limitation of loss due to pain.  

In her May 2004 testimony, the Veteran alleged that after running 
in a physical training test, her knee swelled to twice its normal 
size.  She applied ice, which relived the swelling but it would 
return whenever she ran or exercised.  Upon seeking treatment, 
she was advised that she strained the tendons in her knee.  She 
further testified that she reinjured her knee during training in 
the Reserves.  Her physicians have advised her that she has 
tendonitis.    

The Veteran underwent another VA examination in December 2004.  
The Veteran apprised him that she had a history of her knee 
swelling after physical training during service and that she was 
advised that she had swollen tendons.  The history notes that her 
knee gave out in 1992 and she was briefly on crutches and that 
her knee again swelled after training in 1995.  

The examiner diagnosed the Veteran with mild chronic right knee 
strain with mild functional loss.  He opined that it is not as 
least as likely as not that her current knee problem is related 
to previous military service.  The examiner does not provide a 
rationale for his opinion.  

Right shoulder disorder

With regard to the Veteran's right shoulder disorder, the record 
contains several notations of a shoulder disorder prior to and 
during the Veteran's active service.  A June 1989 medical record 
showed that the Veteran had been in a MVA in August 1987 and 
sustained injuries to her left posterior neck, scapula, and 
shoulder.  The Veteran was in physical therapy for approximately 
six weeks.  Upon discharge from therapy, the therapist stated 
that the Veteran was pain free and symptom free with full range 
of motion, strength, and endurance.    

In March 1992, Veteran was treated for right shoulder pain.  She 
was assessed with tricep/deltoid strain.  Physical therapy 
records from March 1992 reveal that the Veteran has a rotator 
cuff strain/bursitis of the right shoulder.  The record also 
revealed that the Veteran was in a MVA resulting in a shoulder 
trauma when she was 16 years old.  The Veteran was uncertain of 
specific pathology at the time of the MVA.  

In April 1992, the Veteran was treated for reaggravation of right 
shoulder pain.  In May 1992, the Veteran was issued a physical 
profile setting limitations due to her right shoulder injury.  

In her May 2004 testimony, the Veteran testified that while on 
active duty, she was suddenly unable to lift her arm and had pain 
in her right shoulder.  She sought treatment and was advised that 
she had bursitis in her shoulder 

The Veteran underwent a VA examination in December 2004.  The 
examiner diagnosed mild right shoulder strain that creates 
minimal functional loss.  She opined that it was not as least as 
likely as not related to her military service and it is more 
likely than not that she has some biceps tendonitis.  The 
examiner did not provide a rationale for her opinion.  

It has long been held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination, especially in 
cases where there exists ambiguities and uncertainties relative 
to the claimed disorder.  As the December 2004 VA examination 
report did not contain a rationale for the opinions expressed, 
the Board must remand the claim for clarification.  See Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (If 
the findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).

Furthermore, while the record indicates that the Veteran had 
complaints of back, knee, and shoulder problems prior to service, 
the examiner did not discuss these pre-service complaints in 
relation to her in-service complaints.  

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-
existing disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 
(2003).

A VA medical opinion is necessary to determine the etiology of 
any currently present back, right shoulder, and right knee 
disorders, to include whether the Veteran had pre-existing 
disorders, and if so, if any pre-existing disorders were 
aggravated by the Veteran's period of military service.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2009) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.	Return the Veteran's claims folder to 
the VA examiner who conducted the 
December 2004 examinations.  The 
examiner must be requested to provide 
an opinion as to whether the Veteran's 
current diagnoses of a low back 
disorder, a right shoulder disorder, 
and a right knee disorder are 
etiologically related to her in-service 
complaints.  The complete rationale 
for all opinions expressed should 
be provided.

If the original examiner is 
unavailable, another qualified examiner 
may be used.  If it is determined that 
an additional examination is needed in 
order to respond, such examination 
should be scheduled.  The following 
considerations will govern the 
examination:

a.	The claims files must be made 
available to and thoroughly 
reviewed by the examiner in 
connection with the examination, 
and the examiner must acknowledge 
such receipt and review in any 
report generated as a result of 
the examination.

b.	The examiner should review the 
Veteran's statements and 
testimony, as well as service 
treatment records in conjunction 
with the examination.  Any special 
diagnostic studies deemed 
necessary should be performed.

c.	After reviewing the records, 
examining the Veteran, and 
identifying all appropriate 
symptoms and diagnoses, the 
examiner must provide medical 
findings or opinions responsive to 
the following questions:

i.	Did the Veteran have a low 
back disorder that clearly 
and unmistakably pre-
existed her period of 
service?

ii.	If it is found that a low 
back disorder did clearly and 
un mistakably pre-exist 
service, did the Veteran's 
period of service aggravate 
this disorder to a permanent 
degree in service beyond that 
which would be due to the 
natural progression of the 
disease?

iii.	If a low back disorder is not 
found to have clearly and 
unmistakably pre-existed 
service, did it have its 
onset during active military 
service?

iv.	Did the Veteran have a right 
knee disorder that clearly 
and unmistakably pre-
existed her period of 
service?

v.	If it is found that a right 
knee disorder did clearly and 
unmistakably pre-exist 
service, did the Veteran's 
period of service aggravate 
this disorder to a permanent 
degree in service beyond that 
which would be due to the 
natural progression of the 
disorder?

vi.	If a right knee disorder is 
not found to have clearly and 
unmistakably pre-existed 
service, did it have its 
onset during active military 
service?

vii.	Did the Veteran have a right 
shoulder disorder that 
clearly and unmistakably 
pre-existed her period of 
service?

viii.	If it is found that a right 
shoulder disorder did clearly 
and unmistakably pre-exist 
service, did the Veteran's 
period of service aggravate 
this disorder to a permanent 
degree in service beyond that 
which would be due to the 
natural progression of the 
disorder?

ix.	If a right shoulder disorder 
is not found to have clearly 
and unmistakably pre-existed 
service, did it have its 
onset during active military 
service?

2.	After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
RO/AMC should review the record and 
readjudicate the claims for service 
connection in light of any additional 
evidence added to the record assembled 
for appellate review.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


